DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Based upon the claim language in claims 1,2, and 3, it is unclear to the examiner if applicant intends to claim if the clamping system is used with joints and the frame or if applicant intends to claim the joists and frames as part of the system. 
Claims 2-6 are rejected based upon being dependent on rejection claims 1, 2, or 3.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (2013/0264759) in view of Mackey (7,546,691) and Masters (GB 2 361 660).
Regarding Claim 1, Kuo teaches a system (Fig. 1) comprising:
a bar (Ref. 2, Fig. 1, [0019]);
a first portion (Ref. 1, Fig. 1, [0019]), the first portion of each clamp defining a first tube (Ref. 13, Fig. 2, [0024]), the first tube constructed to substantially surround a first section of the bar (Fig. 3), the first portion of each clamp comprising: 
a first lock pin (Ref. 53, Fig. 2, [0021]) constructed to engage with one of the spaced apertures of the bar and thereby releasably couple the first portion to the bar (Fig. 2, [0021]); 
a first pad (Ref. 11, Fig. 1, [0020]);
a second portion (Ref. 3, Fig. 1, [0019]), the second portion of each clamp defining a second tube (See annotated Fig. 1 below, [0022-0023]), the second tube constructed to substantially surround a second section of the bar ([0022-0023])
a handle (Ref. 4, Fig. 1, [0019]), the handle comprising: 
a base (See annotated fig. 1 below); and 
a trigger (See annotated figure 1 below), the trigger movable by a human hand, when moved, the trigger is constructed to lock or release the second lock pin from the bar ([0023]); 
a second pad (Ref. 31, Fig. 1, [0022]). 
Kuo fails to teach explicitly teach a pair of clamps comprising a first clamp and a second clamp, and the first and second pad to contact a first and second side of a first joint respectively.  Mackey teaches a clamping system with a pair of clamps to hold joists and beams and can be considered analogous art because it is reasonably pertinent to the problem faced by the  the second pad constructed to contact a second side (Fig. 9 annotated below) of the first joist to restrain motion of the first joist of the frame when the system is fully coupled, the second side of the first joist opposing the first side of the first joist (Fig. 9).  Mackey further teaches a benefit thereof to provide more functionality to clamping devices by allowing the two sets of clamps to better align lumber or even various materials ([Col. 2, Line 24-27]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the clamp system, as taught by Kuo, to have a pair of clamps disposed on the same sliding bar, as taught by Mackey, to provide more .  
Kuo in view of Mackey does teach some spaced apertures (Ref. 21, Fig. 1, [0021]) that the first locking pin engages to lock into place, as seen in rejection above, but Kuo in view of Mackey fails to explicitly teach the bar defining a set of spaced apertures, the second portion of each clamp comprising a second lock pin constructed to engage with another of the spaced apertures of the bar.  Masters teaches a clamping device to hold a workpiece and can be considered analogous art because it is reasonably pertinent to the problem faced by the inventor to hold joists at a set distance. Masters teaches the bar defining a set of spaced apertures (Ref. 1, Fig. 2, Abstract).  Masters further teaches the concept locking the moveable clamp by inserting a pin into the selected aperture.  This provides a secure connection and reduces the change of movement.  By using the teachings of Masters, one of ordinary skill in the art before the effective filling date would be able to configure the second portion, as taught by 

Regarding Claim 2,  Kuo as modified teaches the limitations of claim 1, as described above, and Mackey further teaches the system further comprising the frame (Ref. 93, Fig. 9, [Col. 4&5, Lines 66-67 & 1-7]) and the first joist (Ref. 92, Fig. 9 , [Col. 4&5, Lines 66-67 & 1-7]), wherein the first joist is coupleable to the frame (Fig. 9).   Mackey teaches the intended use of the clamping system helping to secure the first joist to the frame.  Mackey further teaches a benefit thereof the two sets of clamps to better align lumber or even various materials ([Col. 2, Line 24-27]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the system, as taught by Kuo as modified, wherein the first joist is coupleable to the frame, as taught by Mackey.  

Regarding Claim 3, Kuo as modified teaches the limitations of claim 1, as described above, and Mackey further teaches wherein one of the first clamp and the second clamp is coupleable to a second joist (Fig. 9 labeled below, [Col. 4&5, Lines 66-67 & 1-7]). 

    PNG
    media_image1.png
    351
    611
    media_image1.png
    Greyscale


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo as modified as applied to claims 1-3 above, and further in view of Lombardi (2009/0071298).
Regarding Claim 4, Kuo as modified teaches the limitations of claim 1, as described above, but fails to explicitly teach the first pad of each clamp comprises of an elastomer.  Lombardi teaches a clamp with a first portion, second portion, pad, and bar and can be considered analogous art it is reasonably pertinent to the problem faced by the inventor to have a clamp to hold a workpiece.  Lombardi further teaches wherein the first pad of each clamp comprises an elastomer ([0020] teaches that the first pad is comprised of rubber).  Further Lombardi teaches a benefit that a high frictional surface allows for better gripping of a workpiece.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first pad, as taught by Kuo as modified, to comprise of an elastomer, as taught by Lombardi, to provide a better grip of a workpiece.

Regarding Claim 5, Kuo as modified teaches the limitations of claim 1, as described above, but fails to explicitly teach the second pad of each clamp comprises of an elastomer.  Lombardi teaches a clamp with a first portion, second portion, pad, and bar and can be considered analogous art it is reasonably pertinent to the problem faced by the inventor to have a clamp to  the second pad of each clamp comprises an elastomer ([0020] teaches that the first pad is comprised of rubber).  Further Lombardi teaches a benefit that a high frictional surface allows for better gripping of a workpiece.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first pad, as taught by Kuo as modified, to comprise of an elastomer, as taught by Lombardi, to provide a better grip of a workpiece.

Regarding Claim 6, Kuo as modified teaches the limitations of claim 1, as described above, and Kuo further teaches the second portion of each clamp comprises a quick lever (See annotated fig. 1 below) but fails to explicitly teach the quick release lever is held in a first and second position to allow the second portion of each clamp to be moved relative to the bar when pressed.   Lombardi teaches the concept of a quick release lever that allows movement along a bar when pressed [0020].  Using the teachings from Lombardi, one of ordinary skill in the art would be able to configure the quick release lever, as taught by Kuo as modified, to allow the second portion of each clamp to be moved relative to the bar when pressed [0020]; when quick release lever is held in a first position (Fig. 8, [0027]), the second portion of each clamp is slidable along the bar ([0027]); when quick release lever is moved to a second position (Fig. 7, [0027]), the second portion of each clamp is locked in position on the bar via the second lock pin ([0027]), as taught by Lombardi, to perform the same function of moving the second portion along the guide rail. 


    PNG
    media_image2.png
    486
    704
    media_image2.png
    Greyscale


Response to Arguments
Applicant’s arguments, see "The Statutory Subject Matter Rejections" (pg. 2), filed 05 January 2022, with respect to Claim 1 have been fully considered and are persuasive.  The 101 Rejection of 04 October, 2021 has been withdrawn. 

Applicant’s arguments, see “Missing Claim Limitations” (pg. 7-8), filed 05 January 2022, with respect to the rejection(s) of claim(s) 1 under Lombardi (2009/0071298) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kuo (2013/0265759) in view of Mackey (7,546,691) and Masters (GB 2361660).

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, by teaching Mackey into Lombardi Mackey teaches moveable clamping devices (Ref. 5, [Col. 4&5, Lines 66-67 & 1-7]) for use in holding various pieces of lumber at set distances and intervals thereby providing more functionality to Lombardi.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thomas (2003/0141644), Hargrave (1,638,848), Alford (6,554,264), Elliott (GB 2411859 A), Springer (2007/0114708), Hubbard (2008/0256775), and Kuo (2013/0264758) teach clamping devices for holding workpieces and can be considered analogous art because the structure is generally consistent with the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723